Woodward, J.:
This action was brought to recover the sum ■ of seventy-two dollars, with interest, upon four promissory notes given by the defendant to the plaintiff. Upon the trial the plaintiff. produced the notes and certificate of protest, and proved that there was due upon them' with interest and protest fees, the sum of eighty-five dollars and thirty-three cents. This amount was. hot controverted, by * the defendant, and stands admitted. The further proof showed that the plaintiff had delivered to the defendant a soda fountain, to be paid for by installments, for which the .notes in suit, among others, had been given, and that at the time of the trial the soda fountain was still in possession of the defendant. •
The defendant, while admitting the making of the notes, alleged in his answer that the notes had been obtained by false and fraudulent representation. This, however, he fails to prove, for it is *411shown hy the evidence that he not Only used the fountain for more than one year after obtaining it, but that he also had successively paid various notes on the same. Mor is the alleged failure of consideration proved. A deduction of twenty dollars was made to the defendant to cover some alleged defects; and as the defendant admits that he continued to use the fountain and that he' received and accepted the deduction as an adjustment, it is evident that he assumed, by the making of the notes, the obligation which devolves upon a maker of negotiable instruments. The dismissal of the complaint was. error, and the judgment .of the Municipal Court should be reversed and a new trial ordered.
Hirsohberg, P. J., Jerks, Gayror. and Miller, JJ., concurred.
Judgment of the Municipal Court reversed and new trial ordered, costs to abide the event.